Citation Nr: 1029625	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to November 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

When this case was previously before the Board in May 2009, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.


FINDING OF FACT

The Veteran has PTSD attributable to in-service stressors related 
to his fear of hostile military activity that are consistent with 
the places, types, and circumstances of his service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred during the Veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2009); 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability rating and effective date elements of his 
claim.  In addition, the evidence of record is sufficient to 
establish his entitlement to service connection for PTSD.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The regulation was recently amended, effective July 13, 2010, to 
eliminate the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The newly 
amended regulation provides that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (to 
be codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.
 
Analysis

The Veteran contends that he is entitled to service connection 
for PTSD, as he believes that this disability arose as a result 
of his service in Vietnam.  In particular, the Veteran alleges 
that he was exposed to combat, witnessed his best friend killed 
by an enemy sniper, and was exposed to dead bodies during his 
time in Vietnam.

The Veteran's service treatment records indicate that he served 
in Vietnam from August 1968 to March 1970, and from September 
1970 to August 1971.  He served with Companies D and E, 1st 
Battalion, 8th Infantry, 4th Infantry Division as a rifleman 
until September 1968.  Then, the Veteran served as a supply clerk 
and engineer equipment mechanic with the 285th Transportation 
Company from November 1968 through March 1970.  Finally, the 
Veteran served as a cargo handler with the 567th Transportation 
Company from September 1970 to August 1971.  His service records 
also confirm his participation in the TET Counteroffensive in 
1969, and that he in receipt of a Bronze Star Medal for 
meritorious service.  

The record reflects that numerous attempts have been made to 
verify the Veteran's claimed stressors.  A report from the Joint 
Services Records Research Center (JSRRC) indicates that they were 
unable to document any attacks as described by the Veteran during 
his first tour in Vietnam.  However, operational reports from the 
1st Battalion, 8th Infantry reveal a number of enemy attacks 
involving mortars and small arms fires in September 1968.  
Additional, unit histories from the 285th Transportation Company 
during the Veteran's service with this unit indicate that while 
the company did not engage in any direct combat, it was 
frequently alerted and required to occupy defensive positions on 
the unit's perimeter.

The Board initially notes that, based on the evidence of record, 
the Veteran did not engage in combat with the enemy.  In this 
regard, his service personnel records, to include his military 
awards and decorations, do not denote combat service.  However, 
such records reflect that the Veteran's most significant duty 
assignments were with an infantry regiment that was exposed to 
small arms fire on occasion, and with a company that often had to 
provide unit defense.  Additionally, the Veteran's alleged 
stressors of witnessing his friend's death and exposure to many 
dead bodies occurred during the combat-like conditions in 
Vietnam, are related to his fear of hostile military or terrorist 
activity and are consistent with the places, types, and 
circumstances of his service.  Therefore, the Board finds that 
the Veteran's lay testimony alone establishes the occurrence of 
these claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3) 
at 75 Fed. Reg. 39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

As for whether the Veteran has a valid diagnosis of PTSD linked 
to these stressors, the Board notes that the Veteran's service 
treatment records indicate that while he was deemed to have 
"motivational problems" during service and was offered a 
psychiatric evaluation in November 1972, no significant mental 
illness was found upon examination.

With respect to post-service medical records, the Board notes 
that VA outpatient treatment records from 2000 through 2009 show 
a diagnosis of and treatment for PTSD.  These records reflect 
that that the Veteran frequently discussed his Vietnam 
experiences.  For example, in March 2001 he stated that he set up 
ambushes in Vietnam.  Records from the Aiken Regional Medical 
Center from April 2001 note that the Veteran had PTSD related to 
his service in Vietnam.

In addition, the Veteran was afforded a VA examination in July 
2002.  During the examination, the Veteran discussed a number of 
traumatic experiences in Vietnam, in particular an encounter with 
a Vietcong soldier.  Based upon the Veteran's reported history 
and an interview of the Veteran, the VA examiner diagnosed the 
Veteran with PTSD, noting that the Veteran was involved in active 
combat in Vietnam and frequently feared for his life.

The Veteran was afforded another VA examination in September 
2008.  Upon examination, the Veteran continued to give a detailed 
account of his traumatic experiences in Vietnam.  He recalled an 
instance when he was riding in a convoy and saw that both sides 
of the road were littered with the bodies of enemy combatants.  
He explained that he has intrusive thoughts and visions of this 
scene.  The examiner noted in summary that the Veteran had no 
remission over the last year or two of his combat-related PTSD 
symptoms.  He diagnosed the Veteran with PTSD and major 
depressive disorder as secondary to PTSD.

In sum, these medical records confirm the Veteran's diagnosis of 
PTSD.  Moreover, both of the VA examiners have linked the 
Veteran's symptoms to his claimed in-service stressors, which as 
the July 2002 examiner noted, led him to "fear for his life."

Therefore, as the Veteran's claimed stressors of encountering 
Vietcong soldiers, seeing dead bodies, and witnessing the death 
of his friend are related to his fear of hostile military 
activity are consistent with the places, types, and circumstances 
of his service; and the July 2002 and September 2008 VA examiners 
confirmed that the claimed stressors are adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressors, the Board finds that service connection 
for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R.            
§§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


